       Case 2:20-cv-04819-CSMW Document 13 Filed 06/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANISA FORD,                                :                      CIVIL ACTION
                                           :
                   v.                      :
                                           :
ANDREW SAUL,                               :
Commissioner of the Social Security        :
Administration                             :                      NO. 20-4819

                                       ORDER

       AND NOW, this 11th day of June, 2021, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Document No. 10), the Commissioner’s

Uncontested Motion to Remand thereto (Document No. 11) and the Court’s Memorandum of

today, it is hereby ORDERED that:

       1. The Request for Review (Document No. 10) and Commissioner’s Motion (Document

          No. 11) are GRANTED;

       2. This case is remanded to the Commissioner so that it can be re-assigned to a properly-

          appointed Administrative Law Judge who is different from the one who originally

          heard Plaintiff’s case.


                                            BY THE COURT:



                                              /s/ Carol Sandra Moore Wells.
                                            CAROL SANDRA MOORE WELLS
                                            United States Magistrate Judge
